





EXHIBIT 10.6.5

PAR PHARMACEUTICAL COMPANIES, INC.




TERMS OF EXECUTIVE RETENTION RESTRICTED SHARES AWARD




As Amended and Restated Effective November 18, 2008




This document sets forth the terms of the award of Restricted Shares (as defined
in Section 1.1 below) granted by PAR PHARMACEUTICAL COMPANIES, INC. (the
“Company”) pursuant to a Certificate of Restricted Shares (the “Certificate”)
displayed at the website of Smith Barney Benefits Access®.  These Terms of
Executive Retention Restricted Shares Award were initially approved by the Board
of Directors of the Company to be effective November 18, 2008.  The Terms of
Executive Retention Restricted Share Awards as set forth herein are a complete
restatement of the original terms and are deemed effective as of November 18,
2008 upon acceptance of these Terms by the holder of such Award (such acceptance
being either in writing or by electronic acceptance through the Smith Barney
website).  The Certificate, which specifies the person to whom the Restricted
Shares have been awarded (the “Participant”), other specific details of the
award, and the electronic acceptance of the Certificate and these Terms at the
website of Smith Barney, are incorporated herein by reference.




WHEREAS, the Board of Directors (the “Board”) of the Company has authorized and
approved the Par Pharmaceutical Companies, Inc. 2004 Performance Equity Plan
(the “Plan”), which has been approved by the stockholders of the Company;  




WHEREAS, the Plan, in part, provides for the grant of Restricted Shares to
certain employees of the Company and any Subsidiary of the Company;




WHEREAS, pursuant to the Plan, the Committee has approved an award to the
Participant of Restricted Shares, designated in the Certificate, on the terms
and conditions set forth in the Plan and in these Terms of Executive Retention
Restricted Shares Award.  Capitalized terms used but not defined in these Terms
shall have the meanings set forth in the Plan.




NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:




1.

RESTRICTED SHARES




1.1

Grant of Restricted Shares.




(a)

Subject to the terms and conditions hereinafter set forth and set forth in the
Plan, the Company grants as of the date of grant specified on the Certificate
(the “Date of Grant”) to the Participant shares of its common stock, par value
$.01 per share (“Common Stock”), specified on the Certificate, and subject to
the restrictions set forth in Section 1.2 of these Terms, the terms and
conditions of the Plan and the other terms and conditions contained in these
Terms




















--------------------------------------------------------------------------------

(the “Restricted Shares”).  If and when the restrictions set forth in Section
1.2 expire in accordance with these Terms, and upon the satisfaction of all
other applicable conditions as to the Restricted Shares, such shares not
forfeited pursuant to Section 1.4 hereof shall no longer be considered
Restricted Shares for purposes of these Terms.




(b)

As soon as practicable after the Date of Grant, the Company shall direct that a
stock certificate or certificates representing the applicable Restricted Shares
be registered in the name of, and issued to, the Participant.  Such certificate
or certificates shall be held in the custody of the Company or its designee
until such Shares have vested (or such applicable portion of the Shares as may
become vested) in accordance with the schedule in Section 1.3(a).  On or before
the date of acceptance of these Terms, the Participant has delivered to the
Company one or more stock powers endorsed in blank relating to the Restricted
Shares.




(c)

Each certificate for the Restricted Shares shall bear the following legend (the
“Legend”):




The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Par Pharmaceutical Companies, Inc. 2004 Performance Equity
Plan and the associated Terms of Executive Retention Restricted Shares Award
entered into between the registered owner and Par Pharmaceutical Companies, Inc.
 Copies of such Plan and Terms are on file in the executive offices of Par
Pharmaceutical Companies, Inc., 300 Tice Boulevard, Woodcliff Lake, NJ 07677.




In addition, the stock certificate or certificates for the Restricted Shares
shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which Common
Stock is then listed, and any applicable federal or state securities law, and
the Company may cause a legend or legends to be placed on such certificate or
certificates to make appropriate reference to such restrictions.




(d)

As soon as administratively practicable following the vesting of all or any
portion of the Restricted Shares, and upon the satisfaction of all other
applicable conditions as to such vested Restricted Shares, including the payment
by the Participant of all applicable withholding taxes, the Company shall
deliver or cause to be delivered to the Participant a certificate or
certificates for the applicable vested Restricted Shares that shall not bear the
Legend.  





- 2 -




--------------------------------------------------------------------------------

1.2

Restrictions.




(a)

Beginning with the Date of Grant, the Participant shall have all rights and
privileges of a stockholder as to the Restricted Shares, including the right to
vote and receive dividends or other distributions with respect to the Restricted
Shares, except that the following restrictions shall apply:




(i)  the Participant shall not be entitled to delivery of the certificate or
certificates for the Restricted Shares until such Restricted Shares are deemed
vested in accordance with the schedule in Section 1.3(a), and are not otherwise
forfeited pursuant to Section 1.4 hereof and upon the satisfaction of all other
applicable conditions;




(ii)  none of the Restricted Shares may be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of prior to the date such Restricted Shares
are deemed vested in accordance with the schedule in Section 1.3(a), except as
provided in Section 8.3 of the Plan or as otherwise permitted by the Committee
in its sole discretion or pursuant to rules adopted by the Committee in
accordance with the Plan;




(iii)  all shares of Common Stock distributed as a dividend or distribution, if
any, with respect to the Restricted Shares prior to the date such Restricted
Shares are deemed vested in accordance with the schedule in Section 1.3(a) shall
be delivered to and held by the Company and subject to the same restrictions as
the related Restricted Shares until the vesting of such Restricted Shares, and
subject to the satisfaction of all other applicable conditions; and




(iv)  all of the Restricted Shares shall be subject to forfeiture on the terms
and conditions set forth in Section 1.4 hereof; if forfeited, the Restricted
Shares shall be returned to the Company and all rights of the Participant with
respect to the Restricted Shares shall terminate in their entirety on the terms
and conditions set forth in Section 1.4 hereof.




(b)

Any attempt to dispose of Restricted Shares or any interest in the Restricted
Shares in a manner contrary to the restrictions set forth in these Terms shall
be void and of no effect.




1.3

Vesting.  




(a)

Such portion of the Restricted Shares shall be deemed vested and no longer
subject to forfeiture under Section 1.4 hereof or the restrictions set forth in
Section 1.2 hereof in accordance with the following schedule:





- 3 -




--------------------------------------------------------------------------------




Vesting Date

Vesting Percentage

Prior to Third Anniversary
of Date of Grant

0%

Third Anniversary
of Date of Grant

100%




(b)

Notwithstanding paragraph (a) above, if both conditions of (i) and (ii) of this
Section 1.3(b) are satisfied, the Participant shall be deemed vested in a number
of Restricted Shares equal to 66-2/3% of the total number of Restricted Shares
granted in the Certificate and such Shares shall no longer be subject to
forfeiture under Section 1.4 hereof or the restrictions set forth in Section 1.2
hereof:

(i)  the Committee determines that the Fair Market Value of the Company’s Common
Stock exceeds one hundred twenty percent (120%) of the Fair Market Value of the
Company’s Common Stock on the Date of Grant (as specified in the Certificate) on
at least twenty (20) business days during the fiscal quarter ending on December
31, 2010, and

(ii)  the Participant remains continuously employed with the Company, its
Affiliates and/or its Subsidiaries from the Date of Grant through November 18,
2010 or until such time as the condition set forth in (i) above is met.

Any fractional share resulting from the above vesting calculation shall be
rounded up to the next whole share.

(c)

Notwithstanding paragraph (a) above, upon a “Change of Control” of the Company,
all rights of the Participant to the Restricted Shares that have not vested
shall immediately vest and no longer be subject to forfeiture under Section 1.4
hereof or the restrictions set forth in Section 1.2 hereof.  

1.4

Forfeiture.  




(a)

Subject to Section 1.6 hereof, if prior to the date such Restricted Shares are
deemed vested in accordance with the schedule in Section 1.3(a), (i) the
Participant’s employment with the Company, its Affiliates and/or its
Subsidiaries is terminated for any reason, including termination by reason of
resignation, other than as specified in subsections (b) or (c) below, (ii) there
occurs a material breach of these Terms by the Participant or (iii) the
Participant fails to meet the tax withholding obligations described in Section
1.5(b) hereof, all rights of the Participant to the Restricted Shares that have
not vested in accordance with Section 1.3 hereof as of the date of such
occurrence shall terminate immediately and be forfeited in their entirety.  




(b)

If (i) the Participant’s employment with the Company, its Affiliates and/or its
Subsidiaries is terminated for any reason other than death, disability,
retirement, resignation or





- 4 -




--------------------------------------------------------------------------------

other termination by the Participant, or discharge “for cause”, and (ii) such
termination occurs after the second anniversary of the Date of Grant, the
Participant shall be deemed vested in a pro rata portion of the Restricted
Shares equal to the total number of Restricted Shares granted in the Certificate
multiplied by the “Ratio,” and that number of Restricted Shares (to the extent
not previously vested in accordance with Section 1.3) shall immediately vest and
no longer be subject to forfeiture.  As used herein, “for cause” shall have the
same meaning as the term “cause,” “for cause” or such similar term as defined in
any agreement between the Company (or any such Affiliate or Subsidiary) and the
Participant or, in the event no such agreement exists, based upon objective
factors determined in good faith by the Company.  As used herein, “Ratio” shall
mean a fraction, the numerator of which is the total number of full calendar
months occurring between the Date of Grant and the date of the Participant’s
termination of employment, and the denominator of which is thirty-six (36).  Any
fractional share resulting from the above calculation shall be rounded up to the
next whole share.  Any Restricted Shares not deemed vested in accordance with
Section 1.3 hereof or this Section 1.4(b) shall terminate immediately and be
forfeited in their entirety upon the Participant’s termination of employment
with the Company, its Affiliates and/or its Subsidiaries.




(c)

In the event that the Participant’s employment with the Company, its Affiliates
and/or its Subsidiaries, is terminated due to the Participant’s death or
disability, all rights of the Participant (or, in the event of the Participant’s
death, the Participant’s Beneficiary) to the Restricted Shares that have not
vested shall immediately vest and no longer be subject to forfeiture.  




(d)

In the event of any forfeiture under this Section 1.4 hereof, the certificate or
certificates representing the forfeited Restricted Shares shall be canceled to
the extent of any Restricted Shares that were forfeited.




(e)

The Participant expressly acknowledges that the Restricted Shares shall not be
subject to accelerated vesting, settlement or other terms and conditions as may
be provided in any other agreement between the Company and the Participant,
including any employment, severance or other similar agreement, and that the
vesting, forfeiture, settlement and all other terms and conditions of this Award
of Restricted Shares shall be governed solely by the Certificate, these Terms
and the Plan.  For purposes of clarification, each Participant who is party to
an employment agreement with the Company as of November 18, 2008 specifically
acknowledges that the provisions of Section 3.3.7 of the Participant’s
employment agreement with the Company (or any similar provision of a successor
agreement) shall not apply to the Restricted Shares.




1.5

Withholding.




(a)

The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Restricted Shares.





- 5 -




--------------------------------------------------------------------------------

(b)

The Participant shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Article 18 of the Plan.




(c)

The Committee shall be authorized, in its sole discretion, to establish such
rules and procedures relating to the use of shares of Common Stock to satisfy
tax withholding obligations as it deems necessary or appropriate to facilitate
and promote the conformity of the Participant’s transactions under the Plan and
these Terms with Rule 16b-3 under the Securities Exchange Act of 1934, as
amended, if such Rule is applicable to transactions by the Participant.




1.6

Committee’s Discretion.  Notwithstanding any provision of these Terms to the
contrary, the Committee shall have discretion under Section 17.1 of the Plan to
waive any forfeiture of the Restricted Shares as set forth in Section 1.4
hereof, the restrictions set forth in Section 1.2 hereof and any other
conditions set forth in these Terms.

 

2.

REPRESENTATIONS OF THE PARTICIPANT




The Participant hereby represents to the Company that the Participant has read
and fully understands the provisions of these Terms and the Plan and his or her
decision to participate in the Plan is completely voluntary.  Further, the
Participant acknowledges that the Participant is relying solely on his or her
own advisors with respect to the tax consequences of this restricted stock
award.




3.

NOTICES




All notices or communications under these Terms shall be in writing, addressed
as follows:




To the Company:




Par Pharmaceutical Companies, Inc.

300 Tice Boulevard

Woodcliff Lake, NJ  07677

Attention:  General Counsel




To the Participant:




Address on file with the Company




Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given.





- 6 -




--------------------------------------------------------------------------------




4.

ASSIGNMENT; BINDING AGREEMENT




These Terms shall be binding upon and inure to the benefit of the heirs and
representatives of the Participant and the assigns and successors of the
Company, but neither these Terms nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Participant.




5.

ENTIRE AGREEMENT; AMENDMENT; TERMINATION




These Terms and the Certificate represent the entire agreement of the parties
with respect to the subject matter hereof.  The provisions of the Plan are
incorporated in these Terms in their entirety.  In the event of any conflict
between the provisions of these Terms and the Certificate and the Plan, the
provisions of the Certificate or the Plan, as the case may be, shall control.
 These Terms may be amended at any time by written agreement of the parties
hereto.




6.

GOVERNING LAW




These Terms and their validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Delaware other than the conflict
of laws provisions of such laws.




7.

SEVERABILITY




Whenever possible, each provision in these Terms shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of these Terms shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of these Terms shall remain in
full force and effect.




8.

NO RIGHT TO CONTINUED EMPLOYMENT OR PARTICIPATION; EFFECT ON OTHER PLANS




These Terms shall not confer upon the Participant any right with respect to
continued employment by the Company, its Affiliates or its Subsidiaries or
continued participation under the Plan, nor shall it interfere in any way with
the right of the Company, its Affiliates and its Subsidiaries to terminate the
Participant’s employment at any time.  Payments received by the Participant
pursuant to these Terms shall not be included in the determination of benefits
under any pension, group insurance or other benefit plan of the Company, its
Affiliates or any Subsidiaries in which the Participant may be enrolled or for
which the Participant may become eligible, except as may be provided under the
terms of such plans or determined by the Board.





- 7 -




--------------------------------------------------------------------------------




9.

NO STRICT CONSTRUCTION




No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, these Terms or any rule or procedure established by the Committee.




10.

USE OF THE WORD “PARTICIPANT”




Wherever the word “Participant” is used in any provision of these Terms under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Shares may be transferred by will or the laws of descent and distribution, the
word “Participant” shall be deemed to include such person or persons.




11.

FURTHER ASSURANCES




The Participant agrees, upon demand of the Company or the Committee, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements (including, without limitation, stock powers with respect to shares
of Common Stock issued as a dividend or distribution on Restricted Shares) that
may be reasonably required by the Company or the Committee, as the case may be,
to implement the provisions and purposes of these Terms and the Plan.




IN WITNESS WHEREOF, the parties have duly executed these Terms, as of the day
and year first above written.




PAR PHARMACEUTICAL COMPANIES, INC.







Thomas J. Haughey

Executive Vice President and General Counsel







PARTICIPANT




(Acceptance designated electronically at the

website of Smith Barney)











- 8 -


